Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/072,047 filed on October 14, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Display Device with Improved Image Quality Degradation”.

Election/Restrictions
6.	Applicant’s election with traverse of claims 1-10, 12-18, 20 w.r.t. to species III (Fig. 3) in the reply filed on 10/14/2021 is acknowledged.
7.	Claims 11, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
8.	Per the applicant’s remark w.r.t. to the species of the invention as stated in page 7, found persuasive, therefore, the restriction requirement dated on 08/20/2021 has been withdrawn.

Close of Prosecution on the Merits
9.	The following claims 1, 8, 9, 11, 12, 13, 14, 15, 17, 20 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness due to lack of antecedent basis. Or, the applicant further requires to amend/rephrase the claim languages as underlined.
Claim 1. (As interpreted) A display device, comprising:
a substrate;
two adjacent pixels
two adjacent light shielding layers;

Claim 8. (As interpreted) The display device of claim 1, wherein one of the two adjacent light shielding layers overlaps with the sub-pixel.
Claim 9. (As interpreted) The display device of claim 1, wherein the low-sensitivity sub-pixel overlaps with the gap region.
Claim 11. (As interpreted) The display device of claim 1, further comprising:
another two adjacent pixels
another two adjacent light shielding layers
Claim 12. (As interpreted) The display device of claim 1, further comprising:
another two adjacent pixels
another two adjacent light shielding layers
Claim 13. (As interpreted) The display device of claim 1, wherein the two adjacent light shielding layers have a thickness of 500 angstroms to 3000 angstroms.
Claim 14. (As interpreted) The display device of claim 1, wherein a material of the two adjacent light shielding layers comprises a metal.
Claim 15. (As interpreted) The display device of claim 14 wherein a material of the two adjacent light shielding layers comprises molybdenum, titanium, aluminum, gold, silver, copper, or a combination thereof.
Claim 17. (As interpreted) The display device of claim 1, further comprising:
a pixel electrode
a common electrode
an insulating layer
Claim 20. (As interpreted) The display device of claim 1, further comprising:
another two adjacent pixels;
wherein one of the two adjacent light shielding layers is disposed corresponding to the two adjacent pixels, and the other one of the two adjacent light shielding layers is disposed corresponding to the another two adjacent pixels.

10.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
11.	Claims 1-20 would be considered allowable when the above mentioned claim languages in section 9 as underlined be considered.
12.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a display device, comprising:

the two adjacent light shielding layers are spaced apart by a gap region, and the gap region is disposed corresponding to the low-sensitivity sub-pixel;

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819